DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 10/06/2021 is acknowledged. Claims 1-11, 15-18, and 21-25 are pending; claims 15-18 and 21-25 are withdrawn from prosecution for being drawn to non-elected subject matter. Claims 1-11 are currently examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kutok et al. (U.S. Pub. No. 20150290207) in view of Semov et al. (U.S. Pub. No. 20070135473) (both cited by Applicant).
The claims are drawn to a method of treating cancer in a subject comprising administering a therapeutically effective amount of amlexanox (at a dose of 1-50 mg/kg daily) and a therapeutically effective amount of at least one checkpoint inhibitor (at a dose of 3-10 mg/kg every 3 days). The checkpoint inhibitors may be anti-PD-1 antibodies, anti-PD-L1 antibodies, anti-CTLA-4 antibodies, anti-A2AR antibodies, anti-KIR antibodies, anti-LAG3 antibodies, anti-B7-H3 antibodies. The route of administration may be oral, topical, subcutaneous, intramuscular, intraperitoneal, intrathecal, transdermal, and intravenous injection. The method further comprises administration of anticancer agents, immunomodulatory compounds or epigenetic modulatory compounds.
Kutok et al. discloses a method of treating cancer in a subject in need thereof 
([0018], [0041]) comprising administering a therapeutically effective amount of amlexanox (from a long list of compounds, [0041], (1207]) and a therapeutically effective amount of at least one checkpoint inhibitor ([0041], [0160], [0825)]). The checkpoint inhibitor is selected from the group consisting of anti-PD-1 antibodies ([0150], [0160]), anti-PD-L1 antibodies, anti-CTLA-4 antibodies, anti-LAG3 antibodies, anti-B7-H3 antibodies ([0150], (0160]), [1293]). The checkpoint inhibitor can be administered at a dose of about 1 to 30 mg/kg, and wherein the dosing schedule can vary ([1295]). The reference further discloses that the route of administration may be rectal, buccal, intranasal, and 
Kutok et al. discloses that method may further comprise administering, depending on the type of cancer treated, anti-cancer agents  sorafenib, avastin, doxorubincin, taxotere (taxol), cisplatin (carboplatin), docetaxel, topotecan, tamoxifen, paclitaxel, docetaxel, gemcitabine, capecitabine, letrozole, erlotinib, lapatinib, PD0325901, bevacizumab, trastuzumab, OSI-906, OSI-930 ([1174]-[1199]). Administering immune modulators selected from immune co-stimulatory molecules, cytokines or chemokines is also taught ([0844], [1168]). Finally, the reference further discloses administering epigenetic modulatory compounds selected from vorinostat, romidepsin, 5-azacytidine, panobinostat or belinostat ([1117], [1175], [1197], [1207], [1208], and [1246]). 
Even though the reference mentions amlexanox as treatment component (as well as the other components instantly claimed), it does not provide a motivation for selecting amlexanox from the long list. 
Semov et al. disclosed that amlexanox is efficacious for treating breast cancer tumors ([0068]). Semov discloses that amlexanox is administered at a dose from about 3 to 60 mg/kg of body weight ([0015]; claims 9, 13, 15). Discovering the optimum value of 
	It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to have combined the teaching of Kotuk et al. with the disclosure of Semov and treat cancer with a reasonable expectation of success. This is because the skilled artisan would have applied knowledge in the art (and selected amlexanox, as disclosed by Semov) in order to provide a superior drug combination for treating cancer.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647